


110 HR 2504 IH: L–1 Nonimmigrant Reform

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2504
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Ms. DeLauro (for
			 herself, Mr. Pascrell,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 and Mr. Stark) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act with respect
		  to the admission of L–1 intra-company transferee
		  nonimmigrants.
	
	
		1.Short titleThis Act may be cited as the
			 L–1 Nonimmigrant Reform
			 Act.
		2.Revision of L–1
			 nonimmigrant program
			(a)In
			 generalSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184)
			 is amended—
				(1)by redesignating
			 the second subsection (p) as subsection (s); and
				(2)by adding at the
			 end the following new subsection:
					
						(t)(1)No alien may be admitted
				or provided status as an L–1 nonimmigrant in an occupational classification
				unless the employer has filed with the Secretary of Labor an application
				stating the following:
								(A)The employer—
									(i)is offering and will offer during the
				period of authorized employment to aliens admitted or provided status as an L–1
				nonimmigrant wages that are at least—
										(I)the locally determined prevailing wage
				level for the occupational classification in the area of employment,
										(II)the median average wage for all workers
				in the occupational classification in the area of employment, or
										(III)the median wage for skill level two in
				the occupational classification found in the most recent Occupation Employment
				Statistics survey,
										whichever is
				greatest, based on the best information available as of the time of filing the
				application, and(ii)will provide working conditions
				for such a nonimmigrant that will not adversely affect the working conditions
				of workers similarly employed.
									The
				wage determination methodology used under clause (i) shall be submitted with
				the application.(B)There is not a strike or lockout in
				the course of a labor dispute in the occupational classification at the place
				of employment.
								(C)The employer, at the time of filing the
				application—
									(i)has provided notice of the filing
				under this paragraph to the bargaining representative (if any) of the
				employer’s employees in the occupational classification and area for which
				aliens are sought, or
									(ii)if there is no such bargaining
				representative, has provided notice of filing in the occupational
				classification through such methods as physical posting in conspicuous
				locations at the place of employment or electronic notification to employees in
				the occupational classification for which L–1 nonimmigrants are sought.
									(D)The application shall contain a
				specification of the occupational classification in which the worker will be
				employed and wage rate and conditions under which the worker will be
				employed.
								(E)The employer did not displace and will
				not displace a United States worker (as defined in paragraph (4)) employed by
				the employer within the period beginning 180 days before and ending 180 days
				after the date of filing of any visa petition supported by the
				application.
								The employer shall make available for public
				examination, within one working day after the date on which an application
				under this paragraph is filed, at the employer’s principal place of business or
				worksite, a copy of each such application (and such accompanying documents as
				are necessary). The Secretary shall compile, on a current basis, a list (by
				employer and by occupational classification) of the applications filed under
				this subsection. Such list shall include the wage rate, number of aliens
				sought, their country of origin, period of intended employment, and date of
				need. The Secretary shall make such list available for public examination in
				Washington, D.C.(2)(A)Subject to paragraph
				(5)(A), the Secretary shall establish a process for the receipt, investigation,
				and disposition of complaints respecting a petitioner’s failure to meet a
				condition specified in an application submitted under paragraph (1) or a
				petitioner’s misrepresentation of material facts in such an application.
				Complaints may be filed by any aggrieved person or organization (including
				bargaining representatives). No investigation or hearing shall be conducted on
				a complaint concerning such a failure or misrepresentation unless the complaint
				was filed not later than 12 months after the date of the failure or
				misrepresentation, respectively. The Secretary shall conduct an investigation
				under this paragraph if there is reasonable cause to believe that such a
				failure or misrepresentation has occurred. In addition, the Secretary may
				conduct surveys of the level of compliance by employers with the provisions and
				requirements of this subsection and may conduct annual compliance audits in the
				case of employers that employ L–1 nonimmigrants.
								(B)Under such process, the Secretary
				shall provide, within 30 days after the date such a complaint is filed, for a
				determination as to whether or not a reasonable basis exists to make a finding
				described in subparagraph (C). If the Secretary determines that such a
				reasonable basis exists, the Secretary shall provide for notice of such
				determination to the interested parties and an opportunity for a hearing on the
				complaint, in accordance with section 556 of title 5, United States Code,
				within 60 days after the date of the determination. If such a hearing is
				requested, the Secretary shall make a finding concerning the matter by not
				later than 60 days after the date of the hearing. In the case of similar
				complaints respecting the same applicant, the Secretary may consolidate the
				hearings under this subparagraph on such complaints.
								(C)(i) If the Secretary finds, after notice and
				opportunity for a hearing, a failure to meet a condition of paragraph (1)(B),
				(1)(E), or (1)(F), a substantial failure to meet a condition of paragraph
				(1)(C), (1)(D), or (1)(G)(i)(I), or a misrepresentation of material fact in an
				application—
										(I)the Secretary shall notify the
				Secretary of Homeland Security of such finding and may, in addition, impose
				such other administrative remedies (including civil monetary penalties in an
				amount not to exceed $1,000 per violation) as the Secretary determines to be
				appropriate; and
										(II)the Secretary of Homeland Security
				shall not approve petitions filed with respect to that employer under section
				204 or 214(c) during a period of at least 1 year for aliens to be employed by
				the employer.
										(ii)If the Secretary finds, after notice and
				opportunity for a hearing, a willful failure to meet a condition of paragraph
				(1), a willful misrepresentation of material fact in an application, or a
				violation of clause (iv)—
										(I)the Secretary shall notify the
				Secretary of Homeland Security of such finding and may, in addition, impose
				such other administrative remedies (including civil monetary penalties in an
				amount not to exceed $5,000 per violation) as the Secretary determines to be
				appropriate; and
										(II)the Secretary of Homeland Security
				shall not approve petitions filed with respect to that employer under section
				204 or 214(c) during a period of at least 2 years for aliens to be employed by
				the employer.
										(iii)If the Secretary finds, after notice and
				opportunity for a hearing, a willful failure to meet a condition of paragraph
				(1) or a willful misrepresentation of material fact in an application, in the
				course of which failure or misrepresentation the employer displaced a United
				States worker employed by the employer within the period beginning 180 days
				before and ending 180 days after the date of filing of any visa petition
				supported by the application—
										(I)the Secretary shall notify the
				Secretary of Homeland Security of such finding and may, in addition, impose
				such other administrative remedies (including civil monetary penalties in an
				amount not to exceed $35,000 per violation) as the Secretary determines to be
				appropriate; and
										(II)the Secretary of Homeland Security
				shall not approve petitions filed with respect to that employer under section
				204 or 214(c) during a period of at least 3 years for aliens to be employed by
				the employer.
										(iv)It is a violation of this clause for
				an employer who has filed an application under this subsection to intimidate,
				threaten, restrain, coerce, blacklist, discharge, or in any other manner
				discriminate against an employee (which term, for purposes of this clause,
				includes a former employee and an applicant for employment) because the
				employee has disclosed information to the employer, or to any other person,
				that the employee reasonably believes evidences a violation of this subsection,
				or any rule or regulation pertaining to this subsection, or because the
				employee cooperates or seeks to cooperate in an investigation or other
				proceeding concerning the employer’s compliance with the requirements of this
				subsection or any rule or regulation pertaining to this subsection.
									(v)The Secretary of Labor and the
				Secretary of Homeland Security shall devise a process under which an L–1
				nonimmigrant who files a complaint regarding a violation of clause (iv) and is
				otherwise eligible to remain and work in the United States may be allowed to
				seek other appropriate employment in the United States for a period not to
				exceed the maximum period of stay authorized for such nonimmigrant
				classification.
									(vi)(I)It is a violation of
				this clause for an employer who has filed an application under this subsection
				to require an L–1 nonimmigrant to pay a penalty for ceasing employment with the
				employer prior to a date agreed to by the nonimmigrant and the employer. The
				Secretary shall determine whether a required payment is a penalty (and not
				liquidated damages) pursuant to relevant State law.
										(II)It is a violation of this clause for an
				employer who has filed an application under this subsection to require an alien
				who is the subject of a petition filed under section 214(c)(1), for which a fee
				is imposed under section 214(c)(9), to reimburse, or otherwise compensate, the
				employer for part or all of the cost of such fee. It is a violation of this
				clause for such an employer otherwise to accept such reimbursement or
				compensation from such an alien.
										(III)If the Secretary finds, after notice and
				opportunity for a hearing, that an employer has committed a violation of this
				clause, the Secretary may impose a civil monetary penalty of $1,000 for each
				such violation (or $5,000 in the case of a second such violation by an employer
				or $10,000 for any subsequent such violation by the employer) and issue an
				administrative order requiring the return to the nonimmigrant of any amount
				paid in violation of this clause, or, if the nonimmigrant cannot be located,
				requiring payment of any such amount to the general fund of the
				Treasury.
										(vii)(I)It is a failure to meet a
				condition of paragraph (1)(A) for an employer, who has filed an application
				under this subsection and who places an L–1 nonimmigrant designated as a
				full-time employee on the petition filed under section 214(c)(1) by the
				employer with respect to the nonimmigrant, after the nonimmigrant has entered
				into employment with the employer, in nonproductive or part-time status due to
				a decision by the employer (based on factors such as lack of work), or due to
				the nonimmigrant’s lack of a permit or license, to fail to pay the nonimmigrant
				full-time wages in accordance with paragraph (1)(A) for all such nonproductive
				time.
										(II)In the case of an L–1 nonimmigrant
				who has not yet entered into employment with an employer who has had approved
				an application under this subsection, and a petition under section 214(c)(1),
				with respect to the nonimmigrant, the provisions of subclauses (I) and (II)
				shall apply to the employer beginning 30 days after the date the nonimmigrant
				first is admitted into the United States pursuant to the petition, or 60 days
				after the date the nonimmigrant becomes eligible to work for the employer (in
				the case of a nonimmigrant who is present in the United States on the date of
				the approval of the petition).
										(III)This clause does not apply to a
				failure to pay wages to an L–1 nonimmigrant for nonproductive time due to
				non-work-related factors, such as the voluntary request of the nonimmigrant for
				an absence or circumstances rendering the nonimmigrant unable to work.
										(IV)This clause shall not be construed as
				prohibiting an employer that is a school or other educational institution from
				applying to an L–1 nonimmigrant an established salary practice of the employer,
				under which the employer pays to L–1 nonimmigrants and United States workers in
				the same occupational classification an annual salary in disbursements over
				fewer than 12 months, if—
											(aa)the nonimmigrant agrees to the
				compressed annual salary payments prior to the commencement of the employment;
				and
											(bb)the application of the salary
				practice to the nonimmigrant does not otherwise cause the nonimmigrant to
				violate any condition of the nonimmigrant’s authorization under this Act to
				remain in the United States.
											(V)This clause shall not be construed as
				superseding clause (viii).
										(viii)It is a failure to meet a
				condition of paragraph (1)(A) for an employer who has filed an application
				under this subsection to fail to offer to an L–1 nonimmigrant, during the
				nonimmigrant’s period of authorized employment, benefits and eligibility for
				benefits (including the opportunity to participate in health, life, disability,
				and other insurance plans; the opportunity to participate in retirement and
				savings plans; and cash bonuses and noncash compensation, such as stock options
				(whether or not based on performance)) on the same basis, and in accordance
				with the same criteria, as the employer offers to United States workers.
									(D)(i)If the Secretary finds,
				after notice and opportunity for a hearing, that an employer has willfully not
				paid wages at the wage level specified under the application and required under
				paragraph (1), the Secretary shall order the employer to provide for payment of
				such amounts of double back pay as may be required to comply with the
				requirements of paragraph (1), whether or not a penalty under subparagraph (C)
				has been imposed.
									(ii)If the Secretary finds, after notice
				and opportunity for a hearing, that an employer willfully lays off a worker in
				violation of the terms of the application and this section, the Secretary shall
				order the employer to provide for payment of such amounts of double back pay
				for the workers so laid off.
									(E)The Secretary may, on a case-by-case
				basis, subject an employer to random investigations for a period of up to 5
				years, beginning on the date (on or after the date of the enactment of the L–1
				Nonimmigrant Reform Act) when the employer is found by the Secretary to have
				committed a willful failure to meet a condition of paragraph (1) (or has been
				found under paragraph (5) to have committed a willful failure to meet the
				condition of paragraph (1)(F)(i)(II)) or to have made a willful
				misrepresentation of material fact in an application. The authority of the
				Secretary under this subparagraph shall not be construed to be subject to, or
				limited by, the requirements of subparagraph (A).
								(F)(i)If the Secretary
				receives specific credible information from a source, who is likely to have
				knowledge of an employer’s practices or employment conditions, or an employer’s
				compliance with the employer’s labor condition application under paragraph (1),
				and whose identity is known to the Secretary, and such information provides
				reasonable cause to believe that the employer has committed a willful failure
				to meet a condition of paragraph (1)(A), (1)(B), (1)(E), or (1)(F)(i)(I), has
				engaged in a pattern or practice of failures to meet such a condition, or has
				committed a substantial failure to meet such a condition that affects multiple
				employees, the Secretary may conduct a 30-day investigation into the alleged
				failure or failures. The Secretary (or the Acting Secretary in the case of the
				Secretary’s absence or disability) shall personally certify that the
				requirements for conducting such an investigation have been met and shall
				approve commencement of the investigation. The Secretary may withhold the
				identity of the source from the employer, and the source’s identity shall not
				be subject to disclosure under section 552 of title 5, United States
				Code.
									(ii)The Secretary shall establish a
				procedure for any person, desiring to provide to the Secretary information
				described in clause (i) that may be used, in whole or in part, as the basis for
				commencement of an investigation described in such clause, to provide the
				information in writing on a form developed and provided by the Secretary and
				completed by or on behalf of the person.
									(iii)Any investigation initiated or
				approved by the Secretary under clause (i) shall be based on information that
				satisfies the requirements of such clause.
									(iv)No investigation described in clause
				(i) (or hearing described in clause (vi)) may be conducted with respect to
				information about a failure to meet a condition described in clause (i), unless
				the Secretary receives the information not later than 12 months after the date
				of the alleged failure.
									(v)The Secretary shall provide notice to
				an employer with respect to whom the Secretary has received information
				described in clause (i), prior to the commencement of an investigation under
				such clause, of the receipt of the information and of the potential for an
				investigation.
									(vi)If the Secretary determines under
				this subparagraph that a reasonable basis exists to make a finding that a
				failure described in clause (i) has occurred, the Secretary shall provide for
				notice of such determination to the interested parties and an opportunity for a
				hearing, in accordance with section 556 of title 5, United States Code, within
				60 days after the date of the determination. If such a hearing is requested,
				the Secretary shall make a finding concerning the matter by not later than 60
				days after the date of the hearing.
									(G)The Secretary of Homeland Security
				and the Secretary of Labor shall jointly submit to Congress an annual report on
				the use of L–1 workers. Such report shall include the following:
									(i)Information on violations of conditions of
				entry of such workers by their employers, including information on complaints
				of such violations and their disposition, the imposition of civil penalties and
				disbarments, back pay awards, and other remedies obtained.
									(ii)Information on the list compiled
				under paragraph (1) on applications under this subsection.
									(H)Nothing in this subsection shall be
				construed as superseding or preempting any other enforcement-related authority
				under this Act (such as the authorities under section 274B), or any other
				Act.
								(3)For purposes of this
				subsection:
								(A)The term area of employment
				means the area within normal commuting distance of the worksite or physical
				location where the work of the L–1 nonimmigrant is or will be performed. If
				such worksite or location is within a Metropolitan Statistical Area, any place
				within such area is deemed to be within the area of employment. This worksite
				must be physically located at its own company locations and not at a third
				party location.
								(B)In the case of an application with
				respect to one or more L–1 nonimmigrants by an employer, the employer is
				considered to displace a United States worker from a job if the
				employer lays off the worker from a job that is essentially the equivalent of
				the job for which the nonimmigrant or nonimmigrants is or are sought. A job
				shall not be considered to be essentially equivalent of another job unless it
				involves essentially the same responsibilities, was held by a United States
				worker with substantially equivalent qualifications and experience, and is
				located in the same area of employment as the other job.
								(C)The term L–1 nonimmigrant
				means an alien admitted or provided status as a principal nonimmigrant
				described in section 101(a)(15)(L)(i).
								(D)(i)The term lays off, with
				respect to a worker—
										(I)means to cause the worker’s loss of
				employment, other than through a discharge for inadequate performance,
				violation of workplace rules, cause, voluntary departure, voluntary retirement,
				or the expiration of a grant or contract (other than a temporary employment
				contract entered into in order to evade a condition described in subparagraph
				(E) of paragraph (1));
										(II)includes a significant change or
				diminution of duties of employment; but
										(III)does not include any situation in
				which the worker is offered, as an alternative to such loss of employment, a
				similar employment opportunity with no significant change or diminution of
				duties with the same employer at equivalent or higher compensation and benefits
				than the position from which the employee was discharged, regardless of whether
				or not the employee accepts the offer.
										(ii)Nothing in this subparagraph is
				intended to limit an employee’s rights under a collective bargaining agreement
				or other employment contract.
									(E)The term United States worker
				means an employee who—
									(i)is a citizen or national of the
				United States; or
									(ii)is an alien who is lawfully
				admitted for permanent residence, is admitted as a refugee under section 207,
				is granted asylum under section 208, or is an immigrant otherwise authorized,
				by this Act or by the Secretary of Homeland Security, to be employed.
									(4)(A)This paragraph shall
				apply instead of subparagraphs (A) through (E) of paragraph (2) in the case of
				a violation described in subparagraph (B), but shall not be construed to limit
				or affect the authority of the Secretary or the Secretary of Homeland Security
				with respect to any other violation.
								(B)The Secretary of Homeland Security
				shall establish a process for the receipt, initial review, and disposition in
				accordance with this paragraph of complaints respecting an employer’s failure
				to meet the condition of paragraph (1)(F)(i)(II) or a petitioner’s
				misrepresentation of material facts with respect to such condition. Complaints
				may be filed by an aggrieved individual who has submitted a résumé or otherwise
				applied in a reasonable manner for the job that is the subject of the
				condition. No proceeding shall be conducted under this paragraph on a complaint
				concerning such a failure or misrepresentation unless the Secretary of Homeland
				Security determines that the complaint was filed not later than 12 months after
				the date of the failure or misrepresentation,
				respectively.
								.
				(b)Liability for
			 costs of returnSection 214(c)(5)(A) of such Act (8 U.S.C.
			 1184(c)(5)(A)) is amended by inserting or 101(a)(15)(L) after
			 101(a)(15)(H)(ii)(b).
			(c)Application of
			 fee
				(1)Imposition of
			 feeSection 214(c)(9) of such Act (8 U.S.C. 1184(c)(9)) is
			 amended by adding at the end the following new subparagraph:
					
						(D)The previous provisions of this
				paragraph shall apply to a nonimmigrant status described in section
				101(a)(15)(L) in the same manner as it applies to a nonimigrant status
				described in section 101(a)(15)(H)(i), except that fees so collected shall be
				deposited in the Treasury in accordance with section
				286(v).
						.
				(2)Deposit and use
			 of feesSection 286 of such Act (8 U.S.C. 1356) is
			 amended—
					(A)in subsection
			 (s)(1), by inserting (other than under subparagraph (D) thereof)
			 after 214(c)(9); and
					(B)by adding at the
			 end the following new subsection:
						
							(v)L–1B
				Nonimmigrant Petitioner Account
								(1)In
				generalThere is established in the general fund of the Treasury
				a separate account, which shall be known as the L–1 Nonimmigrant
				Petitioner Account. Notwithstanding any other section of this title,
				there shall be deposited as offsetting receipts into the account all fees
				collected under section 214(c)(9)(D).
								(2)Use of fees for
				data processing30 percent of amounts deposited into the L–1
				Nonimmigrant Petitioner Account shall remain available to the Bureau of
				Citizenship and Immigration Services in the Department of Homeland Security for
				processing and data collection.
								(3)Use of fees for
				labor enforcement40 percent of amounts deposited into the L–1
				Nonimmigrant Petitioner Account shall remain available to the Secretary of
				Labor for enforcement activities.
								(4)Use of fees for
				training and education of united states workers30 percent of
				amounts deposited into the L–1 Nonimmigrant Petitioner Account shall remain
				available to the Secretary of Labor for training and education of United States
				workers.
								.
					(d)Application of
			 annual capSection 214 of such Act (8 U.S.C. 1184) is amended by
			 adding at the end the following new subsection:
				
					(q)(1)The total number of
				aliens who may be issued visas or otherwise provided nonimmigrant status during
				any fiscal year (beginning with fiscal year 2004) under section 101(a)(15)(L,
				may not exceed 35,000.
						(2)The numerical limitations of
				paragraph (1) shall only apply to principal aliens and not to the spouses or
				children of such aliens.
						(3)In the case of a nonimmigrant
				described in section 101(a)(15)(H)(i)(b), the period of authorized admission as
				such a nonimmigrant may not exceed 3 years.
						(4)The numerical limitations contained
				in paragraph (1)(A) shall not apply to any nonimmigrant alien issued a visa or
				otherwise provided status under section 101(a)(15)(L) who is employed (or has
				received an offer of employment) at—
							(A)an institution of higher education (as
				defined in section 101(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1001(a))), or a related or
				affiliated nonprofit entity; or
							(B)a nonprofit research organization or a
				governmental research
				organization.
							.
			(e)Corporate
			 restructuringSection 214(c)(10) of such Act (8 U.S.C.
			 1184(c)(10)) is amended by inserting or L–1 petition after
			 H–1B petition.
			(f)Striking out
			 blanket visasSection 214(c)(2) of such Act (8 U.S.C. 1184(c)(2))
			 is amended by amending subparagraph (A) to read as follows:
				
					(2)(A)The Secretary of
				Homeland Security shall not permit the use of blanket petitions to import
				aliens as nonimmigrants under section
				101(a)(15)(L).
						.
			(g)QualificationsSection
			 214(c)(2)(B) of such Act (8 U.S.C. 1184(c)(2)(B)) is amended by striking the
			 period at the end and inserting the following: and has attained a
			 bachelor’s or higher degress in the area of special knowledge. For purposes of
			 this subparagraph, the term bachelor’s degree (or higher degree)
			 includes a foreign degree that is a recognized foreign equivalent of a
			 bachelor’s degree (or higher degree). In the case of an alien obtaining a
			 foreign degree, any determination with respect to the equivalence of that
			 degree to a degree obtained in the United States shall be made by the Secretary
			 of State. In carrying out the preceding sentence, the Secretary of State shall
			 verify the authenticity of any foreign educational credential proffered by an
			 alien..
			(h)Prior employment
			 requirementSection 101(a)(15)(L) of such Act (8 U.S.C.
			 1101(a)(15)(L)) is amended—
				(1)by striking
			 within 3 years and inserting during 2 of the past 3
			 years; and
				(2)by striking
			 has been employed continuously for one year by a firm or
			 corporation and inserting has been employed continuously on a
			 full-time basis for 2 years by the firm or corporation.
				(i)Effective
			 dateExcept as otherwise provided, the amendments made by this
			 section shall apply to applications for nonimmigrant status filed on or after
			 the first day of the first fiscal year beginning after the date of the
			 enactment of this Act.
			
